Exhibit 10.3 THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO HELIX WIND, CORP. THAT SUCH REGISTRATION IS NOT REQUIRED. HELIX WIND, CORP. WARRANT TO PURCHASE SHARES OF COMMON STOCK 1.Issuance. In consideration of good and valuable consideration as set forth in the Purchase Agreement (defined below), including without limitation the Purchase Price (as defined in the Purchase Agreement), the receipt and sufficiency of which is hereby acknowledged by Helix Wind, Corp., a Nevada corporation (the “Company”), St. George Investments, LLC, an Illinois limited liability company, its successors or registered assigns (the “Holder”), is hereby granted the right to purchase at any time on or after the Issue Date (as defined below) until the date which is the last calendar day of the month in which the fifth anniversary of the Issue Date occurs (the “Expiration Date”), three hundred thousand (300,000) fully paid and nonassessable shares of the Company’s Common Stock, $0.0001 par value per share (the “Common Stock”), at an initial exercise price of $1.25 per share (the “Exercise Price”), subject to further adjustment as set forth herein. This Warrant is being issued pursuant to the terms of that certain Note and Warrant Purchase Agreement of even date herewith (the “Purchase Agreement”), to which the Company and the Holder (or the Holder’s predecessor in interest) are parties. Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Purchase Agreement. This Warrant was originally issued to the Holder or the Holder’s predecessor in interest on January 27, 2010 (the “Issue Date”). 2.Exercise of Warrants. 2.1General. (a) This Warrant is exercisable in whole or in part at any time and from time to time commencing on the Issue Date.
